Oo Oa ANY Dn nA & WY NO Ke

NO NO NY NY NY NY NY NO NO FF FF FORE OORRrOOREOE e
Oo ANY Do Un & WO NY KF CO OU WnaAN BD Un & WY NY KF OS

 

Case 5:20-cv-00841-SVW-KS Document17 Filed 08/19/21 Pagelof1 Page ID #:98

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CLEMENT SMITH, ) NO. EDCV 20-0841-SVW (KS)
Plaintiff, )
v. ) JUDGMENT
)
DELACRUZ, et al, )
Defendants.
)

 

Pursuant to the Court’s Order Accepting Findings and Recommendations of United

States Magistrate Judge,
IT IS ADJUDGED that this action is dismissed without prejudice.

DATED: August 19, 2021

 

STEPHEN V. WILSON
UNITED STATES DISTRICT JUDGE

 

 
